154 S.E.2d 95 (1967)
270 N.C. 296
STATE
v.
James F. KINLEY.
No. 258.
Supreme Court of North Carolina.
May 3, 1967.
*96 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Ralph Moody for the State.
T. O. Stennett, Charlotte, for defendant.
PER CURIAM.
Defendant contends there was error in admitting State's Exhibit #2, the check writing machine, into evidence. The officer testified that the machine was in plain view and that he did not have to search to find the machine. In the case of State v. Giles, 254 N.C. 499, 119 S.E.2d 394, Denny, J. (later C. J.), speaking for the Court, said:
"* * * it is said in 47 Am.Jur., Searches and Seizures, section 20, page 516: `Where no search is required, the constitutional guaranty is not applicable. The guaranty applies only in those instances where the seizure is assisted by a necessary search. It does not prohibit a seizure without a warrant where there is no need of a search, and where the contraband subject matter is fully disclosed and open to the eye and hand.'"
Defendant further contends there is not sufficient evidence that a forgery occurred in Mecklenburg County to repel his motion for nonsuit. The witness W. W. Turner identified the defendant and stated he was the person who signed the check cashed at Shuffletown Grocery. This evidence in connection with the other circumstances furnished plenary evidence to justify the denial of defendant's motion for nonsuit on the count of forgery.
We find no prejudicial error in the trial below.
No error.